PETITION FOR WRIT OF HABEAS CORPUS JOURNAL ENTRY AND OPINION
Sua sponte, we dismiss the relator's petition for a writ of habeas corpus. A claimed violation of the relator's right to a speedy trial is not cognizable in habeas corpus. Russell v.Mitchell (1999), 84 Ohio St.3d 328; State ex rel. Brantley v.Ghee (1997), 80 Ohio St.3d 287; State ex rel. Brantley v.Anderson (1997), 77 Ohio St.3d 446.
An appeal, rather than a writ of habeas corpus, is the appropriate remedy when a defendant in a criminal matter alleges a violation of the right to a speedy trial. State ex rel. Dotsonv. Rogers (1993), 66 Ohio St.3d 25; Russell v. Tate (1992),64 Ohio St.3d 444. The defendant, upon appeal, may also apply for a stay of execution of sentence pursuant to App. R. 8 and Loc. App. R. 8.
Accordingly, we dismiss the relator's petition for a writ of habeas corpus for failure to state a claim upon which relief can be granted. See Civ.R. 12 (B) (6); State ex rel. Peeples v.Anderson (1995), 73 Ohio St.3d 559. Costs to relator.
Writ dismissed.
KENNETH A. ROCCO, J., and MICHAEL J. CORRIGAN, J., CONCUR.
                             _____________________________________ TIMOTHY E. McMONAGLE PRESIDING JUDGE